Name: Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 6. 80 Official Journal of the European Communities No L 140/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows whereas the arrangement applicable until 1 June 1980 having been kept in application by Regulation (EEC) No 1390/80 (7), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 2 June, HAS ADOPTED THIS REGULATION : Article 1 Producers may, upon application submitted either individually or jointly and, in the latter case, through a producers' association to which they belong, receive a premium for maintaining suckler cows . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ( t), Having regard to the opinion of the Economic and Social Committee (2), Whereas the current market situation in the Commu ­ nity does not guarantee a fair income for producers specializing in quality beef ; whereas a premium should therefore be granted to those producers to maintain their incomes at a satisfactory level ; Whereas that objective can be achieved by means of a premium for maintaining suckler cows ; Whereas, to permit effective administrative control, provision should be made for granting the premium to farms not selling milk ; Whereas the expenditure incurred by Member States as a result of obligations under this Regulation should be financed in part by the Community in accordance with Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3 ), as last amended by Regulation (EEC) No 929/79 ( «) ; Whereas it is necessary to provide for the possibility for the Commission to adopt procedures for imple ­ menting the system of premiums, in accordance with the procedure provided for in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (5), as last amended by Regulation (EEC) No 2916/79 (6); Article 2 1 . To be eligible for the premium each producer must show evidence to the satisfaction of the compe ­ tent authority that at the date on which the applica ­ tion is lodged he sells no milk or milk products origi ­ nating on his own holding. 2. Grant of the premium shall in addition be subject to an undertaking by the applicant that he will not sell milk or milk products for 12 months from the day on which application is lodged and that he will keep on his holding for minimum period of six months from the same date a number of suckler cows which is at least equal to that for which the premium has been granted . Article 3 1 . For the 1980/81 marketing year the amount of the premium shall be fixed at 20 ECU for each suckler cow held by the producer on the day on which application is lodged. ( 1 ) OJ No C 97, 21 . 4. 1980, p. 33 . (2 ) Opinion delivered on 26 March 1980 (not yet published in the Official Journal). (3 ) OJ No L 94, 28 . 4 . 1970, p. 13 . ( «) OJ No L 117, 12 . 5 . 1979, p. 4. (5 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (6) OJ No L 329, 24. 12 . 1979, p . 15 . (7) OJ No L 136, 1 . 6 . 1980, p. 1 . No L 140/2 Official Journal of the European Communities 5. 6 . 80 It shall be paid in one single payment. The amount of this premium shall be financed by the EAGGF, Guarantee Section . 2 . Within a limit of 20 ECU for each cow, Member States shall be authorized to grant nationally an addi ­ tional premium, the amount of which may, where appropriate, be adjusted by the Member State concerned on the basis of particular regional require ­ ments or of the number of suckler cows on the holding on the day on which application is lodged. agricultural production enabling them to rear bovine animals jointly in Community territory and all of whose members are farmers within the meaning of subparagraph (a). 2 . 'Producers' association * shall mean an association of producers within the meaning of 1 above, set up in the territory of a single Member State for the purpose of applying common rules for the marketing of bovine animals reared by those producers. 3 . 'Holding' shall mean all the production units farmed by the producer and situated in the terri ­ tory of a single Member State . 4. 'Suckler cow' shall mean a cow belonging to one of the meat-producing breeds recognized by the competent authority or authorities of the Member State concerned or the offspring of a cross with one of those breeds and forming part of a herd which is used for rearing calves for meat production and the holder of which sells neither milk nor milk products. Article 4 1 . Producers may also be eligible for the premium provided for in this Regulation, subject to the condi ­ tions laid down in Article 2, if they are in receipt of :  the premium for the non-marketing of milk and milk products and the premium for the conver ­ sion of dairy herds to beef production provided for in Regulation (EEC) No 1078/77(1);  the guidance premium referred to in Article 10 of Council Directive 72/ 159/EEC of 17 April 1972 on the modernization of farms (2), and the compen ­ satory allowance referred to in Article 5 of Council Directive 75/268 /EEC of 28 April 1975 on moun ­ tain and hill farming and farming in certain less ­ favoured areas (3) ;  the premium for the birth of calves provided for in Regulation (EEC) No 1 276/79 (4) ; 2 . This Regulation shall not prevent Member States from taking measures under Directive 75/268/EEC to encourage farmers to keep suckler cow herds. Article 6 The following, in particular, shall be laid down in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 805/68 : (a) the time limits for lodging applications for the premium ; (b) the detailed rules for checking the number of suckler cows declared and observance of the under ­ taking referred to in Article 2 ; (c) the provisions for payment of premiums ; (d) the exceptional circumstances in which the under ­ taking referred to in Article 2 may be waived ; (e) the other detailed rules for the application of this Regulation . Article 5 For the purposes of this Regulation : 1 . 'Producer' shall mean : (a) an individual farmer, who is a natural or legal person , whose holding is situated in Commu ­ nity territory, who rears bovine animals and who is recognized as a farmer practising farming as his main occupation in accordance with Article 3 of Directive 72/ 159/EEC ; (b) a group of natural or legal persons, which has as its main activity the joint use of means of Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 2 June 1980 . (') OJ No L 131 , 26 . 5 . 1977, p . 1 . (2) OJ No L 96, 23 . 4 . 1972, p . 1 . (3) OJ No L 128 , 19 . 5 . 1975, p . 1 . ( «) OJ No L 161 , 29 . 6 . 1979, p . 18 . 5. 6. 80 Official Journal of the European Communities No L 140/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1980. For the Council The President G. MARCORA